Citation Nr: 1436165	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ankle condition, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to January 1986 and August 1986 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left ankle condition is caused by, or aggravated by, his service-connected right ankle condition.  The Veteran suffered a right ankle sprain during service.

A VA examination report from May 2012 is of record.  The examiner confirmed a left ankle diagnosis, but the examiner's opinion is not adequate.  The examiner noted a diagnosis of arthritis in the left ankle, but opined that the left ankle condition was not caused by the right ankle condition.  Specifically, the examiner concluded that she is "not aware of any medical literature that confirm that sprains in one ankle can cause long term complications in the contralateral ankle."  The examiner also opined that the pain the Veteran described in his left ankle is "likely from a neurological or circulatory condition."  While pain may be from a different condition, the examiner did not address whether the diagnosed left ankle arthritis was caused or aggravated by the service-connected right ankle.  Another opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate physician to obtain a medical opinion as to the current nature and likely etiology of the Veteran's left ankle condition.  Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left ankle condition was incurred in service?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left ankle condition is proximately due to (caused by) any service-connected disability, including a right ankle disability?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left ankle condition has been aggravated by any service-connected disability, including a right ankle disability?

The examiner should comment on the diagnosis of left ankle arthritis noted on the May 2012 VA examination.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

